 In the Matter of ALUMINUM AND MAGNESIUM, INCORPORATEDandINTER-NATIONAL UNION OF MINE, MILL AND SMELTER WORKERS, C. I. O.Case No. 8-R-1801.-Decided June 16, 1945Mr. Wilbert G. Schwer,of Sandusky, Ohio, for the Company.Mr. Admiral Kilpatrick,of Cleveland, Ohio, for the Union.Miss Aida Casanas,of counsel to the Board.DECISIONANDDTRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon a petition duly filed by International Union of Mine, Mill andSmelterWorks, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of employeesof Aluminum and Magnesium, Incorporated, Sandusky, Ohio, herein calledthe Company, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Thomas E. Shroyer, Trial Exam-iner. Said hearing was held at Sandusky, Ohio, on April 26, 1945. TheCompany and the Union appeared and participated. All parties wereafforded full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues. The Trial Exam-iner's rulings made at the hearing are free from prejudicial error and arehereby affirmed. All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAluminum and Magnesium, Incorporated, is an Ohio corporation, oper-ating a plant at Sandusky, Ohio, where it is engaged in the manufacture ofmagnesium and aluminum ingots. Its annual volume of business exceeds62 N. L. R. B., No. 66.477 478DECISIONS OF NATIONAL LABOR RELATIONS BOARD$1,000,000 in value. Over 50 percent of its products passes in interstatecommerce and over 50 percent of its raw materials is received from outsidethe State of OhioThe Company admits, and we find, that it is engaged in cormerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Union of -,\tliie,Mill and Smelter Workers, affiliated withthe Congress of Industrial Organizations, is a labor organizationadmittingtomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as the exclu-sive bargaining representative of the Company's employees because it doesnot agree to the unit sought by the Union and in view of the short lapseof time since a prior election was conducted. On July 25, 1944, the Unionlost a consent election among the Company's employees. However, the rec-ord discloses that the Union has submitted membership application cardshearing the names of a substantial number of employees in the same unit,and that virtually all these cards are dated subsequent to the last election.'Under these circumstances, inasmuch as no collective bargaining represen-tative was chosen as a result of the last election, we believe that the policiesof the Act will be best effectuated by conducting an election at the presenttime."We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE UNIT 'The Union seeks a unit of all production and maintenance employees ofthe Company, excluding laboratory workers, scale house workers, officeclerical workers, plant guards, and supervisory employees, such as foremen,assistant foremen, master furnaceman, and assistant master furnaceman.The Company's position is'that the following disputed categories shouldbe included in the appropriate unit on the ground that they were included1The FieldExanuneirepotted that the Unionsubmitted 104 authorization cards, that the namesof 90 personsappearing on the cardswere listed on the Company's pay roll ofMarch 31, 1945,which containedthe names of187 employees in the unit which was deemed appropriate for purposesof the 1944consentelectionThisgioup of employees includes laboratory and scale house workers,whom the Union seeksto exclude in the present pioceeding.The cardssubmitted were dated asfollows. 58 in February 1945 and 46inMarch 1945.The Unionpolled 60 votes in the consentelection, 92having beencast againstthe Unions SeeMatter of Le Tounncau Company of Georgia,60 NiL R 11 810,Matte) ofAtlasFenceCompany, Industrial FabricatedMetals Division,61 N L. R. B. 984 ALUMINUM AND MAGNESIUM, INCORPORATED479in the consent election,' conducted among the employees of the Company in1944.Laboratory workersExcept for three college-trained chemists, the labo-ratory employees are trained on the job, and are engaged in routine tech-nical work which does not require professional qualifications. Their basisof pay is the same as the production and maintenance employees, but withdifferent rates. The laboratory workers are engaged in analysis and test-ing of the Company's products at various stages. They work in two plantlaboratories, apart from the production workers, and there is virtually nointerchange between the laboratory workers and production workers. Labo-ratory workers are generally recruited from outside. Laboratory employees,except for the college-trained chemists, were included in the consent elec-tion unit, but that circumstance is not decisive inasmuch as no bargainingrepresentative was chosen and no collective bargaining has ensued. Thelaboratory employees are a distinct functional group, and we are of theopinion that the difference in their working conditions and interests sup-ports the Union's desire to exclude them from the unit of production andmaintenance workers WVe shall exclude them.'Shipping and receiving clerks.These employees are referred to in therecord as scale house workers. The Company has seven scale houses locatedthroughout the plant. These scale houses are partitioned off from the restof the plant building. All materials passing into or out of the plant go overthese scales and their weights are recorded in proper books by the scalehouse employees, whose manual work consists in operating levers whichcontrol the scales. These employees also direct where to deliver the mate-rialswithin the plant. There is only one employee on duty at a time in eachscale house. All these employees are women They are paid on an hourlybasis and at a higher rate than the stenographers in the Company's mainoffice.' They, are supervised by the traffic manager who has no other em-ployees under his supervision. Since it appears that the interests and con-tacts of these employees ally them more closely to the production workersthan to the employees who are a part of the Company's office clerical staff,we shall include them in the unit.Assistant shift foremanUnder the supervision of the shift foreman,' theassistant shift foreman is responsible for the loading and unloading of the3 The unit as voted in the consent election ofJuly 25, 1944, consisted of "all production andmaintenance employees,including clerks andlaboratoryworkers, but excluding guards, officeemployees,industrial engineers,laboratorytechnicians,industrial relations personnel,and super-visorswiththe authority to hire, discharge, transfer, or otherwise effectively change the status ofother employees "4SeeMatterof Southern Ertract Company.54N L R B. 1146;Matter of Chicago RawhideManufacturingCompany,59 N L R B 1234The Company states that the higher rate is an incentive to get unplo)ecs willing to petfotmthiswork,which, apparentl} is not attractive to the office cmploxeesThe partiesagree, and we find, that tht shift foieman i, .t supeivismy employee in charge ofthe entire plant. 480DECISIONSOF NATIONALLABOR RELATIONS BOARDfreight cars and trucks. He shovels and pushes wheelbarrows along with thesix or eight laborers in his crew, acting as their gang leader or pusher. Hehas no authority to recommend hire, discharge, discipline, or change thestatus of employees.We find that the assistant shift foreman is not a super-visory employee and we shall include him in the unit as a productionemployee.Master f urnacennan.The master furnaceman' is responsible to the shiftforeman.He is in charge of six open-hearth aluminum producing fur-naces. Such an employee ought to be first a furnace operator for a consid-erable time, so he thoroughly understands, from a technical angle, the oper-ation of an open-hearth furnace. His duty is to aid in every way and seethat the furnace operators are charging the right materials into their fur-naces, that they take the necessary samples or buttons at determined timesthroughout the heats, and also to oversee the pouring of the metal from thefurnacesHe supervises the furnace operators, but does not have theauthority to hire or discharge. If the master furnaceman knows of a fur-nace operator who has broken some rule, he reports the fact to his shiftforeman, and the shift foreman or the plant superintendent are the oneswho sign warning notices' when necessary. The master furnaceman wasincluded in the unit set up in the 1944 consent election. Since he appearsto have no supervisory authority within the meaning of our usual defini-tion, we shall include him in the unit as a production employee.Assistant master f Itrnacenaan.There is one assistant master furnaceman"working on each shift. His duties are generally to operate an open-hearthfurnace.He checks to see that necessary supplies are on hand for machineheats , assists the master furnaceman in starting the pouring of machineheats and takes over the responsibility for this operation after it has beenstarted.He also assists the master furnaceman in overseeing the tappingof ingot type furnaces and cleaning of furnaces during pouring operations.This employee spends-about 75 percent of his time operating one of the sixfurnaces.We find that the assistant master furnaceman is not a supervisoryemployee. He will, therefore, be included in the unit.We find that all production and maintenance employees at the Com-pany's Sandusky plant, including scale house office workers, but excludinglaboratory employees, office clerical workers, plant guards,t° foremen, and4There are two master fm nacenien on eachshiftAlthough the work is pci fmcoed during till ccshifts, the midnight shift is lighter than the others because no loading or unloadingisdone As theforeman of the third shift does not havevci ymany workers to supervise,he is able to take cal cof the master furnaceman's responsibilities on this third shift8 This is a system used by theCompanytowarn delinquentemployees9There was no such categot y at the time of the previous election10The Company employs foul guards, three of whom have beenswot nin as specialpolice 1,3 thecity of Sandusky.They have been demilitaiizcdby the Army but still wearuniformsand earlyguns.The duties of these employeeshavenot changed substantially since they wcieauxiliarypolice.The parties agice,and we find,that the guards should be excluded frontthe appropriatebargaining unit. ALUMINUM AND MAGNESIUM, INCORPORATED481all supervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III,'Section 9, of National Labor Relations Board Rulesand Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Aluminum and Magnesium,Incorporated, Sandusky, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from theelate of this Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Sections 10 and11, of said Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because they wereillor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged for cause,to determine whether or not they desire to be represented by InternationalUnion of Mine. Mill and Smelter Workers, C. I. 0., for the purposes ofcollective bargaining.